Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The Examiner explained that claim 40 is in condition for allowance and asked if Applicant would like to incorporate the structural elements of claim 40 into the method claim 60 in order to also place claims 60-65 in condition for allowance and rejoin these claims.  Applicant's representative instructed the Examiner to cancel claims 60-65.

                                                      EXAMINER'S AMENDMENT
Claims 60-65 (Canceled)

Allowable Subject Matter
Claims 40-50, 52-53 and 56-59 are allowed.
The following is an examiner’s statement of reasons for allowance: Ueno, Xie and Hool does not disclose a structural material coupled to the substrate and having a shape configured to provide mechanical support for the substrate, and each of the plurality of capacitor blocks of the combination stiffener and capacitor comprising first and second electrodes forming a capacitor, wherein the first electronic component and a first one of the plurality of capacitor blocks are in electrical communication, and wherein the second electronic component and a second one of the plurality of capacitor blocks are in electrical communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847